Citation Nr: 1450861	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-28 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to a disability rating higher than 10 percent for chronic fatigue syndrome (CFS).

4.  Entitlement to a compensable disability rating for right testicle epididymitis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	William C. Herren, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1965 and from March 1978 to May 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas that, in pertinent part, granted a compensable rating of 10 percent for CFS, continued a noncompensable rating for the right testicle disability, and denied the service connection claims.

As the Veteran has been unemployed throughout the appeal and there are assertions that this due to his service-connected disabilities including CFS, the Board also assumes jurisdiction of the TDIU issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In June 2011, the Veteran testified at a formal RO hearing before a Decision Review Officer (DRO).  A transcript of this hearing is in the claims file.  In March 2013, the Board remanded the case to schedule the Veteran for a requested Board hearing at the local RO.  Thereafter, through his attorney via a May 2013 correspondence, the Veteran withdrew his request for a Board hearing.

The issues of entitlement to service connection for an acquired mental disorder, to include depression, as secondary to service-connected disabilities, and entitlement to an increased rating for sinusitis have been raised by the record.  See hearing transcript, p. 16; Veteran's December 2008 statement; see also 38 C.F.R. § 3.159(a) (2014).  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the back, the Veteran testified at the June 2011 DRO hearing that his back was injured at the same time he sustained a fractured rib in September 1980 due to a fall from a helicopter while in assault school, and that he has back pain since that time.  He also asserted during the hearing that he injured his back and the same time he injured his right shoulder while assembling a tent in service.  

The Veteran contends that he current has degenerative disc disease, osteoarthritis, and atherosclerotic calcifications of the back that are related to service.  See, e.g., November 2010 VA Form 9 (resubmitted in November 2012).

Service treatment records include various complaints of back pain.  For example, in November 1995, the Veteran complained of back pain with nausea and vomiting, and was diagnosed with probable viral gastroenteritis.  In July 1988, he complained of pain in various areas, including the back/neck, both legs, and rib cage, and was diagnosed with arthralgias.  A September 1994 Report of Medical Examination for the Veteran's service retirement reflected a clinically normal back, and a diagnosis of arthralgias without evidence of arthritis; and the Veteran denied any recurrent back pain in the Report of Medical History at that time.  Nevertheless, an August 1994 record related to evaluation for Persian Gulf War Illness noted complaints of pain in the back and legs for about 8 months.  Thereafter, a physical profile was issued in November 1994 for Persian Gulf War Illness and unspecified arthritis.  

X-rays of the lumbosacral spine in August 2007, conducted for history of numbness in the lower extremities, showed no acute finding, but "major abnormality" with no current action required.  The report noted mild disc space narrowing at L5-S1, osteopenia, and atherosclerotic calcification in the aorta.  As such, there is an indication of a current low back disability other than simple arthralgias.

Concerning the right shoulder, service treatment records reflect several entries of treatment for complaints of right shoulder pain.  In July 1988, he reported trauma in the last 24 hours and was diagnosed with right shoulder bursitis; a profile was issued for right shoulder tendonitis.  He had continued treatment, and a December 1988 record noted right shoulder pain for six months after injury, with an impression of rule out rotator cuff tear.  Similarly, a profile was issued in March 1989 for a torn rotator cuff.  A July 1989 consult noted that X-rays showed calcific tendonitis with myositis calcificous.  The Veteran has reported continued right shoulder pain since that time; however, the nature or etiology of any current diagnosis is unclear.  Although the Veteran complained of right shoulder pain for VA treatment record in March 2005, x-rays were interpreted as unremarkable.

The Veteran testified in June 2011 that he sought treatment for his back at the West Palm Beach, Florida, VA facility within 1-2 months after service or in approximately 1995.  The Veteran has reported current VA treatment at the Waco and Temple, Texas, facilities for general conditions, including for CFS every 2-3 months and most recently in June 2011, shortly before the hearing.  He denied any specific treatment for the back or shoulder, other than pain pills.  Similarly, the Veteran has identified VA treatment at West Palm Beach from 1995 to 2006, and then in Texas from 2006 forward, and denied any private treatment or non-military treatment.  In a May 2009 clarification with the AOJ, the Veteran indicated that treatment starting in March 1996 at West Palm Beach could be accurate, given that VA records indicated that was when he was first seen at that facility.  The AOJ noted that records from March 1996 to May 2006 were available, but it does not appear that they have been associated with the paper or electronic claims files.

Rather, the file currently only includes VA records from West Palm Beach dated from March 1996 to November 1996, and from August 2001 to May 2006.  There are also records from the Central Texas HCS from 2006 to September 2009 and in May 2011.  As such, there is an indication of outstanding treatment records; it does not appear that the AOJ attempted to assist the Veteran in obtaining the records.

Although the Veteran's service-connected CFS as due to Persian Gulf War Illness accounts for his multiple arthralgias, it is unclear if the arthritis noted in service was related to the back, or whether his current back disability is related to service.  It is also unclear whether the Veteran's current right shoulder complaints are due to his CFS, or a separate disability that is related to his treatment or in service.  Therefore, a VA examination with opinions is required for his service connection claims.  

Concerning the rating for CFS, in addition to outstanding treatment records, the Veteran and his son testified in June 2011 that he has frequent symptoms requiring him to rest, and his son asserted that he had been having incapacitating episodes at times for an unspecified period.  The last VA examination for CFS was in December 2008, shortly after the Veteran's claim for an increased rating, and the evidence of record is insufficient to determine the current severity of his disability.  

As concerns the right testicle disability, the Veteran complains of pain and genitourinary symptoms including small urine stream, urine frequency, and nocturia, as well as erectile dysfunction.  See, e.g., November 2010 VA Form 9 (resubmitted in November 2012); June 2011 hearing transcript.  This disorder is currently rated analogously to right testicle epididymo-orchitis, under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7525, which provides for a rating based on the criteria for urinary tract infection.  See 38 C.F.R. §§ 4.20, 4.27 (concerning analogous ratings).  The VA examination in December 2008 that addressed the Veteran's urinary complaints at that time, although he denied sexual dysfunction.  The available medical evidence does not indicate whether the Veteran's erectile dysfunction is related to his right testicle disability, and there is also an indication of prostate pathology or benign prostate hypertrophy (BPH).  Further, there is an indication that the Veteran's symptoms may have increased since the last examination, and additional medical input is needed prior to a decision.

Therefore, a new VA examination is required for the CFS and the right testicle rating claims, after all available records have been associated with the claims file.

Finally, as the Veteran has claimed to be unemployable due to service-connected disabilities, he should be provided notice and development for the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information required to establish TDIU, and request him to complete a formal TDIU claim.  Allow time for a response.

2.  Request copies of any treatment records for the Veteran from the VA facilities in West Palm Beach, Florida, from May 1995 forward; and from the VA Central Texas Health Care System (HCS) from 2006 forward, particularly from September 2009 forward.  

All requests and responses for such records should be documented, and all records received must be associated with the claims file.  If any records are not available, notify the Veteran and his representative of the attempts and any further attempts that will be made, and allow an opportunity to provide any missing records.

3.  Thereafter, schedule the Veteran with the appropriate VA examination(s) to determine the nature and etiology of any current right shoulder or back disability, and the current severity of his CFS and right testicle disability, to include any effects on his employability.  

The examiner(s) should note review of the entire claims file, conduct all indicated studies and testing for the claimed disabilities, and respond to the following:

NOTE: The examiner(s) must provide an explanation for each opinion offered based on consideration of all pertinent evidence, including but not limited to the records summarized herein.  

If the examiner(s) chooses to reject the lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of corroborating medical documentation, although this may be considered with the other evidence.  

If the examiner(s) cannot offer a requested opinion without resort to speculation, he or she should explain why a non-speculative opinion cannot be offered.

(a)  Identify any current right shoulder disability, as separate from the Veteran's CFS. 

Is it at least as likely as not (50-percent probability or more) that any currently diagnosed right shoulder disability is causally related to his complaints and treatment in service?  

Was any arthritis at least as likely as not diagnosed and manifested to a compensable degree (including by painful motion) within one year after service discharge?

Also, describe the effects of any current right shoulder disorder on the Veteran's ability to secure or follow a substantially gainful occupation, with consideration of his level of education, special training, and previous work experience, but not the effects of any nonservice-connected disabilities or symptoms.  

(b)  Identify any current back disability, as separate from the Veteran's CFS.

Is it at least as likely as not that any currently diagnosed back disability is causally related to his complaints and treatment in service?  

Was any arthritis at least as likely as not diagnosed and manifested to a compensable degree (including by painful motion) within one year after service discharge?

Also, describe the effects of any current back disorder on the Veteran's ability to secure or follow a substantially gainful occupation, with consideration of his level of education, special training, and previous work experience, but not the effects of any nonservice-connected disabilities or symptoms.  

(c)  Record and measure all manifestations of the Veteran's CFS.  Also, provide an opinion as to the Veteran's restriction of routine daily activities as compared to his pre-illness level of function in terms of percentage of change, to the extent possible.  

Describe the effects of CFS on the Veteran's ability to secure or follow a substantially gainful occupation, with consideration of his level of education, special training, and previous work experience, but not the effects of any nonservice-connected disabilities.  

(d)  Record and measure all manifestations of the Veteran's right testicle disability, including any impacts on his employability.  The examiner should indicate whether his urinary symptoms and erectile dysfunction are at least as likely as not (50-percent probability or more) related to the right testicle disability, or whether they are more likely attributable to another condition.  

Describe the effects of the right testicle disability on the Veteran's ability to secure or follow a substantially gainful occupation, with consideration of his level of education, special training, and previous work experience, but not the effects of any nonservice-connected disabilities or symptoms.  

4.  After completion of the above, re-adjudicate the claims on appeal, to include the inferred claim for TDIU.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
C. FIELDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

